Citation Nr: 1635410	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-11 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty m May 1967 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied this claim.  (A June 2011 rating decision reconsidered the claim following receipt of evidence considered new and material, and the notice of disagreement followed that determination.)  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  Later that month the Veteran submitted additional evidence, including a private medical opinion, with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  In September 2015, the Board requested a medical advisory opinion in this matter from the Veterans Health Administration (VHA).  In March 2016, the case was remanded for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for OSA, now claimed as secondary to his service-connected diabetes mellitus, coronary artery disease (CAD), PTSD, and/or esophageal varices.  The Board notes that there has already been extensive development of medical evidence in this matter (including by VHA medical advisory opinion and pursuant to prior remand), and that inherent with further development is a delay in the final determination on the claim.  Nonetheless, as the Veteran has raised additional theories of entitlement in the interim, and not all medical questions raised have been resolved, the Board finds that another remand is necessary for further development of the medical record necessary for proper adjudication of the claim.

Private treatment records show OSA was diagnosed in April 2010.  In a June 2010 letter, a private treating physician noted there is an "increased association of sleep apnea and coronary heart disease," and explained that sleep apnea "increases [the] risk for heart disease and ischemic heart disease."  On July 2010 VA examination, OSA the examiner opined that "diabetes does not cause sleep apnea."  In May 2011 a consulting VA provider opined that the Veteran's OSA is not due to CAD or diabetes mellitus because there is no evidence in medical literature to support an association between OSA with CAD and diabetes mellitus.  At the May 2015 hearing before the undersigned, the Veteran testified that his treatment providers had attributed his OSA to his CAD.  In a letter received later that month, the Veteran's private cardiologist noted that there is "considerable evidence in [medical] literature that suggests association between obstructive sleep apnea and coronary artery disease", and explained that sleep apnea leads to hypertension, which is a risk factor for CAD.  While this opinion appeared to invoke the inverse of what is needed to substantiate this claim, i.e., that CAD causes sleep apnea and not vice versa, it did identify an association between sleep apnea and CAD, and the Board therefore found the June 2010 and May 2011 VA medical opinions against then Veteran's claim to be less than adequate (as they had expressed that there was no known association between OSA and CAD), and sought a VHA medical advisory opinion in the matter.

In the November 2015 VHA opinion, the consulting expert (a Medical Director of Sleep Medicine Services at a VA Medical Center) opined "it is likely that the appellant's OSA was neither caused by . . . nor aggravated by his CAD or his diabetes.  Quite likely, based on our current understanding of OSA, the opposite is true."  She explained that medical literature supports that OSA is associated an increased risk of cardiovascular disease, not the opposite.  She also indicated that studies suggest that severe OSA increases the likelihood of developing Type 2 diabetes.  She explained that etiologies for OSA are usually multifactorial and can be congenital or acquired.  A cited example of an acquired cause was "excess fat deposition in the structures of the upper airway related to obesity."  She concluded that identifying a single cause for OSA in an individual is often impossible.  The Board found such opinion responsive to the questions then posed.

However, in February 2016 written argument, the Veteran's then representative asserted that the veteran's OSA is secondary to his service-connected CAD, diabetes mellitus, PTSD, and/or esophageal varices.  He argued that weight gain secondary to service connected CAD and diabetes mellitus caused his OSA, and cited to the November 2015 VHA opinion observation that OSA can be caused by "excess fat deposition in the structures of the upper airway related to obesity." 

The Board's March 2016 remand noted the Veteran's assertion that his VA treatment records show he began experiencing weight gain after his diabetes was diagnosed and his argument that weight gain related to diabetes mellitus and CAD caused his OSA.  The Board requested opinions addressing whether the Veteran's OSA was at least as likely as not caused or aggravated by his service-connected: (1) CAD, including as due to weight gain caused by such disability; (2) diabetes, including as due to weight gain caused by such disability; (3) PTSD; and/or (4) esophageal varices.

On April 2016 VA examination, the consulting staff physician opined that it is less likely than not that the Veteran's OSA was "either caused by or aggravated by the service-connected CAD, diabetes, PTSD, and esophageal varices.  Current medical literature supports the notion that OSA, especially untreated is a risk factor for development of CAD and diabetes.  OSA has been found to a co-morbid condition in several patients with PTSD but no causal relationship has been established."  

That response does not address the specific theory of entitlement that the Board's remand requested to be addressed:  That weight gain due to diabetes (and allegedly to CAD was an etiological factor for the Veteran's development of OSA.  The provider also did not include rationale for the opinion that OSA is unrelated to the Veteran's service-connected esophageal varices.  Therefore, the opinion is inadequate for rating purposes.  

It is well-established in case law that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Corrective action is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for OSA from April 2016 to the present (to specifically include the reports of his treatment at the Wilmington, Delaware VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. Thereafter, the AOJ should forward the Veteran's record to the April 2016 examiner (if available, if not to another appropriate physician, i.e., one with some experience/expertise in sleep medicine or restrictive lung diseases) for review and an addendum medical advisory opinion.  Based on review of the record (to specifically include the discussion in this remand, above) the examiner should provide responses to the following:

a. Is it at least as likely as not (a 50% or better probability) that the Veteran's OSA was either caused or aggravated (aggravation must be addressed) by his service-connected diabetes, including on the basis that weight gain attributed to diabetes caused or aggravated the OSA?  If OSA is found to not have been caused, but to have been aggravated by diabetes/diabetes-related weight gain, please identify, to the extent possible, the degree of OSA impairment that is due to such aggravation.

b. Is it at least as likely as not (a 50% or better probability) that the Veteran's OSA was either caused or aggravated by (aggravation must be addressed) his service-connected esophageal varices?  If OSA is found to not have been caused, but to have been aggravated by the service-connected esophageal varices, please identify, to the extent possible, the degree of OSA impairment due to such aggravation.

If the opinions sought cannot be provided without a re-examination of the appellant, arrangements should be made for the appellant to be examined.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

